Citation Nr: 0602400	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The appellant was a member of the Texas Army National Guard 
from February 1956 to February 1959; and was discharged from 
the U.S. Army Reserve in April 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.


FINDING OF FACT

There is no competent medical evidence that the appellant's 
current back disability is related to the appellant's Army 
National Guard or Reserve duty. 


CONCLUSION OF LAW

The residuals of a back injury were not incurred or 
aggravated in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received VCAA notification 
prior to the initial unfavorable agency decision in March 
2003.  The RO provided the appellant VCAA letter notice to 
his claim for service connection in a letter dated December 
2002, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Additionally, the June 2004 statement of 
the case (SOC) provided the appellant with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The rating decision, VCAA letter, 
and the SOC specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Veteran's Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In the present case, the appellant reported that he had been 
treated by private physician Dr. E.B. and at the Christus 
Santa Rosa Hospital.  There is a letter from Dr. E.B and 
treatment records from the Christus Santa Rosa Hospital in 
the record.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In the present case, the appellant claims that he currently 
has the residuals of a back injury which began in service.  
However, there is no evidence that an injury incurred in 
service other than the appellant's assertions.  The 
appellant's mere assertions, without any other support, do 
not meet the criterion of 38 C.F.R. § 3.159(c)(4), which 
would trigger the duty to provide a VA medical examination.  
Thus, even though there is not a VA examination in the 
record, the VA has fulfilled its duty to assist.   

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to this case is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim for service connection for the 
residuals of a back injury.  The appellant states that he 
injured his back on drill duty in 1961 and was asked to 
complete paperwork related to the injury.  The appellant 
claims he was subsequently discharged when his Seargent found 
out that he was illiterate.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As previously noted, there are no service medical records or 
a separation examination associated with the claims folder as 
they appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
The appellant's entrance examination does not show any 
evidence of a back injury.

In a December 2002 letter, a private physician, Dr. E.B., 
stated that he treated the appellant in March 1961 after he 
suffered an injury in 1960 during National Guard service.  
However, here are no medical records or other documents to 
support this statement.

The treatment reports from Christus Santa Rosa in October 
1961 show that the appellant was admitted to the hospital for 
disc surgery due to back and leg pain.  The records indicate 
that approximately 4 to 5 months prior to an October 1961 
examination, the appellant injured and fell on his back while 
lifting approximately 100 lbs. of cement with a co-worker on 
a construction job site.  Several days later, the appellant 
reported increased back and left leg pain.  The treatment 
records also state that the appellant experienced a 
subsequent acute episode, confining him to bed and rendering 
him unable to walk.  On an unknown date, records show that 
the appellant underwent surgery for a herniated nucleus 
pulposis, L-4-L-5 interspace with L-5 root compression.  

The probative evidence does not show an in service injury.  
There is no evidence showing that the appellant was injured 
during drill duty other than his own statements.  As Dr. 
E.B's letter does not contain any records or other 
documentation to support his statements and is written more 
than 40 years after the treatment, the Board does not find 
his statement to be persuasive.  Thus, there is no probative 
evidence of an in service injury.

Even if it is assumed that the appellant had an in service 
injury, using the appellant's and Dr. E.B.'s statements as 
evidence, there is no evidence that the appellant's current 
back injury is related to any injury incurred in service.  
The only medical evidence of record is the post-separation 
treatment records from Christus Santa Rosa in October 1961, 
which specifically related the appellant's back injury to 
lifting heavy objects at his job.  The treatment records for 
the appellant's surgery do not mention the claimed injury 
during National Guard or Reserve service, even though they 
are for a contemporaneous time period.  Additionally, the 
records state that any prior history was non-contributory.  
There are no other medical reports of record.  Thus, there is 
no medical evidence of a nexus between the claimed in service 
injury and the present residuals of a back injury.

Furthermore, the appellant asserts that he sustained the back 
injury in 1961 during National Guard service; however, Dr. 
E.B's letter specifically states that he treated the 
appellant following an injury during National Guard service 
in 1960.  These contradictory statements call into question 
the credibility of the appellant's statements. 

Under 38 U.S.C.A. § 1131, to receive compensation, the 
appellant must be in the active military, naval or air 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); see 
also Harris v. West, 13 Vet. App. 509 (2000).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(22), 101(24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) 
(2005); see also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998).  Furthermore, only service department records can 
establish when a person was serving on active duty, active 
duty for training, or inactive duty training.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

In the present case, the appellant asserts that his back 
injury occurred in 1961 while serving in the Texas National 
Guard.  However, the National Guard personnel records show 
that he was in the National Guard from February 1956 to 
February 1959.  Also of record is a Discharge from the U.S. 
Army Reserve dated in April 1961.  However, there is no 
period of active duty, established by service department 
record, or other periods of active duty for training or 
inactive duty training in 1961, and the appellant does not 
offer any evidence to support his claim that he was on active 
duty for training or inactive duty training at the time of 
his injury.  Thus, the evidence shows that the appellant was 
not on active duty for training or inactive duty training at 
the time the claimed back injury occurred.   

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the 
appellant's claim for service connection for the residuals of 
a back injury.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

Service connection for the residuals of a back injury is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


